DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Election/Restrictions
Applicant’s election of Group I, claims 1-5 in the reply filed on May 12, 2022 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)).
Claim 6 was withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a canceled invention.
	
Claim Objections
Claim 1 is objected to because of the following informalities: “…providing (S110) a plurality of particles (110) of a magnetocaloric material in a shaped body (200); immersing (5120) the plurality of particles (110) present in the shaped body (200) into…” is read as “…providing 
Claims 2 and 3 are objected to because of the following informalities: “…wherein the particles (110) are pretreated…” is read as “…wherein the particles.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Reppel et al. (US 2010/0116471 A1).
Regarding claim 1, Reppel teaches a process for producing a magnetocaloric composite material for a heat exchanger for example ([0033]), with the following steps: providing a first powder comprising a plurality of particles of a magnetocaloric material (2) in a shaped body as shown in Figs. 1 and 5 (Abstract, Figs. 1 and 5, [0041], Claims 37, 39), applying a metallic corrosion protective coating or outer protective coating to the magnetocaloric material by dipping (reads on immersing) in a container (reads on bath) explicitly, wherein the metallic corrosion protective coating or outer protective coating comprise one or more of Al, Cu, Sn and metal for example to form the magnetocaloric composite material ([0056], [0115], [0148], claims 37, 53-53, and 30-31, Fig. 5). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Reppel et al. (US 2010/0116471 A1) as applied to claim 1, and further in view of Kwon et al. (KR 20130112600 A).
Regarding claim 2, Reppel teaches a process for producing a magnetocaloric composite material as disclosed above.  Reppel does not explicitly teach wherein the particles (110) are pretreated with at least one of the following steps: - pretreating with a sodium hydroxide solution, - pretreating with a sulfuric acid, - pretreating with a hydrochloric acid, wherein ethanol and/or water are used to rinse between each step.  However, in an analogous art, Kwon teaches treating a boron-doped transition metal pnictide-based magnetocaloric effect material was treated with an aqueous hydrochloric acid solution or sodium hydroxide aqueous solution to reduce metal halides and reduce metal oxides for example, then dried and washing three times with water ([0057]- [0060], [0081]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply an acid or base treatment to the magnetocaloric material to the process in Reppel, because Kwon disclosed the treatment reduces metal halides and reduces metal oxides on the magnetocaloric effect material ([0057]- [0060], [0081]).  

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Reppel et al. (US 2010/0116471 A1) as applied to claim 1, and further in view of Lee et al. (US5,911,835).
Regarding claim 3, Reppel teaches a process for producing a magnetocaloric composite material as disclosed above.  Reppel does not explicitly teach wherein the plurality of particles (110) are pretreated in N-Methyl-2-pyrrolidone for at least one hour.  However, in an analogous art, Lee teaches treating metal surface substrate to remove contaminants or residue by immersing the metal substrate in N-methyl-2-pyrrolidone for 60 minutes for example (Col. 13, lines 14-35).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply N-methyl-2-pyrrolidone solvent to clean contaminants or residue of metallic surface to the process in Reppel, because Lee disclosed N-methyl-2-pyrrolidone solvent to clean contaminants or residue of metallic surface (Col. 13, lines 14-35).  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Reppel et al. (US 2010/0116471 A1) as applied to claim 1.
Regarding claim 4, Reppel teaches a process for producing a magnetocaloric composite material as disclosed above, and applying a metallic corrosion protective coating or outer protective coating to the magnetocaloric material by dipping (reads on immersing) in a container (reads on bath) explicitly, wherein the metallic corrosion protective coating or outer protective coating comprise one or more of Al, Cu, Sn metal (reads on comprises other metal ion), wherein a heat treatment is carried out at temperature between 300°C and 1200°C to improving the mechanical strength of the composite article ([0056], [0106], [0115], [0148], in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) see MPEP 2144.05). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Reppel et al. (US 2010/0116471 A1) as applied to claim 1, and further in view of Tsunami et al. (US2014/0117549 A1).
Regarding claim 5, Reppel teaches a process for producing a magnetocaloric composite material as disclosed above.  Reppel does not explicitly teach wherein ammoniac and then sodium phosphinate are also added to the bath.  However, in an analogous art, Tsunami teaches treating metal surface to enhance corrosion resistance with solution comprising ammonia (ammoniac) as complexing agent and sodium phosphinate as reducing gents for examples ([0058]- [0059]).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply ammonia (ammoniac) as complexing agent and sodium phosphinate as reducing gents for examples to the process in Reppel, because Tsunami disclosed treating metal surface to enhance corrosion resistance with solution comprising ammonia (ammoniac) as complexing agent and sodium phosphinate as reducing gents for examples ([0058]- [0059]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI YAN ZHANG whose telephone number is (571)270-7181.  The examiner can normally be reached on MTTHF.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAH-WEI YUAN can be reached on 5712721295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/HAI Y ZHANG/           Primary Examiner, Art Unit 1717